DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-7, 10-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Triki et al. ("Ruthenium catalysts supported on TiO2 prepared by sol–gel way for p-hydroxybenzoic acid wet air oxidation." Journal of sol-gel science and technology 48.3 (2008): 344-349.)
Regarding Claims 1, 11-20, Triki teaches a method of forming a metal-metal oxide catalyst comprising the steps of: 
Forming a precursor solution of metal oxide including Titanium oxide salt (TIP) and Ru(NO)(NO3)3 metal salt precursor (Abstract, Section 2.1 and 2.2) of a predetermined size; adding a complexing agent in the form of Etac (section 2.1)
and hydrolyzing in a controlled manner to form a sol, (Section 2.1);
Heating and forming a gel (Seciton 2.1) and drying and evaporating to remove water (Section 2.1)
Calcining in air, thereby incorporating metal Ru into metal oxide lattice (Section 2.1) as a crystal structure is formed (Section 3.1 and Figure 2a)
And exposing the catalyst to a reduction step in a hydrogen environment thereby exsolving the metal from the metal lattice (Section 2.2)
Regarding Claim 19, the Ru nanoparticles are taught to be uniformly distributed (Section 3.1 and Figure 3) and the concentration of complexing agent is considered sufficient to form the uniform metal particles. 
Regarding Claims 5-7 and 10, Triki teaches Ru is deposited as both individual atoms and small clusters with an average particle size of less than 2 nm and clusters forming less than 20 nm (See Figure 3), this is considered to have a predetermined size. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Triki et al.  in view of Saito et al. ("Synergistic effect of MgO and CeO2 as a support for ruthenium catalysts in ammonia synthesis." Catalysis letters 106.3 (2006): 107-110.)
Regarding Claim 2, Triki teaches the metal oxide support is Titanium oxide, but does not teach a lanthanide element salt is used as support. However, Saito teaches a method of forming a metal-metal oxide catalyst and teaches lanthanide oxides such as Cerium oxide act as effective promoters in ammonia formations and show good performance as supports for Ru based catalysts (See Introduction). Therefore, one of ordinary skill in the art would have been motivated to replace Titanium oxide as support in the method of Triki for Cerium oxide to predictably form a catalyst with good support for Ru and to serve as an effective promotor for reactions such as ammonia synthesis. 

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Triki et al.  in view of Ahmad ("Nanostructured cerium oxide (Ceria): Electrolyte for IT-SOFC." Int J Nano Rech 1.1 (2018): 11.)
Regarding Claim 3-4, Triki teaches a complexing agent is added but does not teach the addition of a complexing agent in the form of citric acid or ethylene glycol to the precursor solution, however Ahmad teaches a method of forming a Sm-doped cerium oxide crystalline matrix with a sol gel reaction process (abstract) and teaches under aqueous solution, the sol-gel reaction process occurs in the presence of a complexing agent or chelating agent of citric acid (a chelating agent by definition coordinates a bond between a polydentate ligand and a central metal atom) for  ethylene glycol is used as a gel forming agent. (Experimental method) Therefore, one of ordinary skill in the art would have been motivated to use those complexing agents and gel forming agents in the sol-gel process of Triki for the purpose of controlling or coordinating the growth of the support into a crystal lattice and to predictably form a gel. 

Claim(s) 1-3, 5-7, and 10-11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. in view of Gonzalez et al. ("Physicochemical characterization of Pt and Ir particles deposited on Ce (1-x) Ru (x) O2 solid-solutions for CO oxidation." MRS Advances 4.61 (2019): 3433-3440.) and further in view of Falaras (US20090005238A1).  
Regarding Claims 1-3, 11, and 18 Saito teaches a method of forming a metal-metal oxide catalyst comprising the steps of: 
Forming a precursor solution of metal oxide including Mg and Ce acetate salts (Ce is a lanthanide element salt) and hydrolyzing to form a mixed hydroxide solution or sol, (Section 2.1)
Performing precipitation reaction to form a gel; (since a gel is formed it is assumed heat was applied) (Section 2.1)
adding Ru metal salt (Ru is a transition metal) to the gel, (Section 2.1)
Saito does not teach the metal and metal oxide were added together in the precursor solution or that a complexing agent was added to the precursor solution; however, Gonzalez teaches a method of forming a Ce-Ru oxide-based catalyst with a sol-gel technique where Cerium oxide and Ru are added as precursors, dissolved in water (hydrolyzed into a solution) and formed into a gel before drying and calcining (See 3434, Catalysts Synthesis). Therefore, it would have been obvious to react the metal and metal oxide of Saito under water (hydrolyzing conditions) as a simple substitution of one known method of forming a metal-metal oxide catalyst for another. 
Saito teaches vacuum drying but not a step of calcining; (Section 2.3), however, Gonzalez teaches a step of calcining after drying (calcination by definition is a step of heating solids to a high temperature for the purpose of removing volatile substances or to incur thermal decomposition). Therefore, an ordinary artisan would have been motivated to perform calcination on the dried product of Saito for the purpose of removing volatizing components left in the structure.
Saito teaches activation of the catalyst by hydrogen reduction; Gonzalez teaches the calcined structure has crystallinity or a lattice structure (abstract). 
Saito teaches the dried catalyst is activated by in a reducing atmosphere (thereby exposing the catalyst to a reducing agent) (See Section 2.2).Thereby forming a nanomaterial comprising metal and metal oxide. 
Saito does not teach the addition of a complexing agent to the precursor solution, however Falaras teaches a method of forming a titania crystalline matrix with a sol gel reaction process (abstract) and teaches under aqueous solution, the sol-gel reaction process occurs in the presence of a complexing agent for the purpose of controlling the growth of the nano-particles such as EDTA as an agent [0014] therefore, one of ordinary skill in the art would have been motivated to use a complexing agent in the sol-gel process of Saito for the purpose of controlling the growth of the nanoparticles and to help form a crystalline lattice. 
Regarding Claims 5-7, 10 and 19, Saito teaches Ru is homogeneously deposited as both individual atoms and small clusters greater than 1 nm but less than around 20 nm (See Figure 4), this is considered to have a predetermined size. 

Claim(s) 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al.  in view of Gonzalez et al.  and further in view of Falaras (US20090005238A1) as applied to claims 1 and 11 above, in further view of Triki et al. 
Regarding Claim 12, Saito teaches Ru is added in the form of Ru2(CO)12 salt but does not teach Ru metal is added as a nitric, chloride, ammonium, or amine salt. However, Triki teaches Ru/TiO2 catalyst can be made by mixing TiO2, chelating agent, and a Ru Salt (Section 2.1 and 2.2) where the Ru salt can be one of (Ru(NO)(NO3)3 or Ru(acac)3) (abstract) where use of Ru(NO)(NO3)3 (a nitric salt) leads to more efficient catalyst with high TOC abatement (organic matter removal). Therefore, one of ordinary skill in the art would have been motivated to use Ru with a nitric salt for the purpose of forming a catalyst efficiently and to better remove TOC from the system. 
Regarding Claim 20, Saito does not teach the reduction can occur with hydrogen gas reducing agent, however, Triki teaches that reduction after calcining can occur with hydrogen gas (Section 2.2). Therefore, one of ordinary skill in the art would have been motivated to modify the reduction step of Saito with hydrogen gas as a simple substitution of one known reducing agent for another. 



Allowable Subject Matter
Claim 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art of record is Saito as used in the rejection above, however, the prior art does not teach the material is iridium/samarium-doped ceria material; or that the material is Ru/La-doped ceria material, Only Ru doped ceria material. Therefore, the claimed subject matter is considered allowable over the prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691. The examiner can normally be reached Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 5712726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO D MORALES/Examiner, Art Unit 1738